Citation Nr: 1826520	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-28 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left kidney disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in January 2017; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The July 2014 Statement of the Case references VA outpatient treatment records dated from April 2006 to November 2010 (Dayton/Richmond), and from October 2008 to April 2014 (Bay Pines).  The Veteran testified that the Dayton VA Medical Center (VAMC) informed him that his left kidney was withered.  01/25/2017 Hearing Transcript at 3.  Such records have not been associated with the virtual folder.  

Service treatment records reflect that the Veteran had a urinary tract infection in March 1965.  02/09/2017 STR-Medical at 52.  The Veteran testified that he also had kidney stones during service.  01/25/2017 Hearing Transcript at 5.  

The Veteran underwent a VA examination in February 2012 wherein nephrolithiasis and atrophic left kidney was diagnosed; the examiner noted an initial diagnosis in 2002.  The Veteran had reported that a kidney condition was diagnosed between 1999 and 2003.  02/24/2012 VA Examination at 8-9.  The examiner opined that the Veteran was treated for a simple urinary tract infection in March 1965 with antibiotics that resolved completely.  He did not receive treatment for a urinary problem again until 2002 when he was treated for kidney stones.  The examiner stated that it is unknown if the atrophic left kidney was congenital in nature and there was no evidence in the medical literature to suggest that a single, adequately and successfully treated urinary tract infection causes unilateral renal atrophy.  The examiner opined that, therefore, it is less likely than not that the Veteran's atrophic left kidney is a result of the back pain/urinary tract infection that occurred while on active duty.  Id. at 21.  

Initially, VA treatment records from 1999 to the present should be associated with the virtual folder.  Thereafter, an addendum opinion should be sought based on review of such records and consideration of the Veteran's lay assertions that he suffered from kidney stones during service.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder VA treatment records for the period from January 1, 1999, to the present.  

2.  AFTER COMPLETION OF #1, request that a VA examiner review the virtual folder and offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a kidney disability (nephrolithiasis and atrophic left kidney) had its onset during service or is otherwise related to the Veteran's service.  

Please provide a rationale for the above answers.  All pertinent evidence, including both lay and medical, should be considered.  

3.  After completion of the above, review the pertinent evidence of record and readjudicate the issue of entitlement to service connection for a left kidney disability.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




